
	
		III
		110th CONGRESS
		1st Session
		S. RES. 409
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Mr. McConnell (for
			 himself, Mr. Reid,
			 Mr. Cochran, Mr. Durbin, Mr.
			 Akaka, Mr. Alexander,
			 Mr. Allard, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Bayh, Mr.
			 Bennett, Mr. Biden,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Byrd,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Coleman,
			 Ms. Collins, Mr. Conrad, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Craig, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Dodd, Mrs.
			 Dole, Mr. Domenici,
			 Mr. Dorgan, Mr.
			 Ensign, Mr. Enzi,
			 Mr. Feingold, Mrs. Feinstein, Mr.
			 Graham, Mr. Grassley,
			 Mr. Gregg, Mr.
			 Hagel, Mr. Harkin,
			 Mr. Hatch, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Inouye, Mr.
			 Isakson, Mr. Johnson,
			 Mr. Kennedy, Mr. Kerry, Ms.
			 Klobuchar, Mr. Kohl,
			 Mr. Kyl, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lugar, Mr.
			 Martinez, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Ms.
			 Mikulski, Ms. Murkowski,
			 Mrs. Murray, Mr. Nelson of Florida, Mr.
			 Nelson of Nebraska, Mr.
			 Obama, Mr. Pryor,
			 Mr. Reed, Mr.
			 Roberts, Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thune, Mr. Vitter,
			 Mr. Voinovich, Mr. Warner, Mr.
			 Webb, Mr. Whitehouse, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the service of the Honorable
		  Trent Lott, a Senator from the State of Mississippi.
	
	
		Whereas Chester Trent Lott, a United States Senator from
			 Mississippi, was born to Chester and Iona Watson Lott on October 9, 1941, in
			 Grenada, Mississippi;
		Whereas Trent Lott was raised in Pascagoula, Mississippi,
			 attended public schools, and excelled in baseball, band, theater, and student
			 government;
		Whereas after graduating from Pascagoula High School,
			 where he met his future wife during band practice, Trent Lott enrolled in the
			 University of Mississippi in 1959;
		Whereas Trent Lott pledged Sigma Nu, rising to become its
			 president; formed a singing quartet known as The Chancellors; and was elected
			 head cheerleader of the Ole Miss football team;
		Whereas upon graduating college, Trent Lott enrolled in
			 the University of Mississippi Law School in 1963, excelling in moot court and
			 as president of the Phi Alpha Delta legal fraternity;
		Whereas upon graduating from law school in 1967, Trent
			 Lott practiced law in Pascagoula, then served as administrative assistant to
			 United States Representative William Colmer until 1972;
		Whereas upon Congressman Colmer's retirement, Trent Lott
			 was elected to replace him in November 1972 as a Republican representing
			 Mississippi's Fifth District;
		Whereas Trent Lott was reelected by the voters of the
			 Fifth District to seven succeeding terms, rising to the position of minority
			 whip and serving in that role with distinction from 1981 to 1989;
		Whereas Trent Lott was elected to the U.S. Senate in 1988
			 and reelected three times, serving as chairman of the Senate Committee on Rules
			 and Administration from 2003 to 2006;
		Whereas Trent Lott was chosen by his Senate Republican
			 colleagues to serve as majority whip for the 104th Congress, then chosen to
			 lead his party in the Senate as both majority leader and minority leader from
			 1996 to 2003;
		Whereas Trent Lott was chosen by his peers to serve as
			 minority whip for the 110th Congress;
		Whereas Trent Lott's warmth, decency, and devotion to the
			 people of Mississippi and the country have contributed to his legendary skill
			 at working cooperatively with people from all political parties and
			 ideologies;
		Whereas, in addition to his many legislative achievements
			 in a congressional career spanning more than three decades, Trent Lott has
			 earned the admiration, respect, and affection of is colleagues and of the
			 American people; and
		Whereas he has drawn strength and support in a life of
			 high achievement and high responsibility from his faith, his beloved wife
			 Tricia, their children, Tyler and Chet; and their grandchildren: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)notes with deep
			 appreciation the retirement of Chester Trent Lott;
			(2)extends its best
			 wishes to Trent Lott and his family;
			(3)honors the
			 integrity and outstanding work Trent Lott has done in service to his country;
			 and
			(4)directs the
			 Secretary of the Senate to transmit a copy of this resolution to the family of
			 Senator Trent Lott.
			
